WISEMAN, PJ,
dissenting: .
Plaintiff’s right to 'specific performance hinges on the interpretation of the document offered in evidence as Plaintiff’s Exhibit No. 5. Does this document constitute a valid assignment of the contract of sale existing between Lewis Ransom *535and the defendant company? I do not think so. While due recognition must be given to the principle of law that no particular form is required in order to constitute a valid assignment, nevertheless, the essential elements of an assignment must clearly appear, from which the Court may reasonably deduce the intention of the parties to make an assignment.-
A greater degree of certainty is required in an action in 'equity for specific performance óf a contract, than in an action at law for damages. 37 O. Jur. 33. A court of equity will not decree specific performance unless the right to such remedy clearly appears. 37 O. Jur., pp. 28, 29.
The document must be interpreted and the intention of the parties determined by the facts and circumstances surrounding the transaction. At the time the plaintiff paid $1100.00 to Ransom, he, Ransom, was in need of money to make defense to a criminal charge then pending against him. Shortly thereafter Ransom was convicted and sentenced to imprisonment in the Ohio Penitentiary. The plaintiff was a brother-in-law of Ransom, and both lived in the house in question. Ransom was in arrears for monthly payments under the contract, and at the time the money was paid by the- plaintiff, Ransom stated he would pay- the balance due'; this, he failed to do.
Coming now to a consideration of the document itself, the first part is nothing more than a receipt for money paid.' True, the document states the $1100.00 is paid “for four-room'brick house at 770 Bassett Street, Columbus, Ohio.” This language falls short of constituting an assignmeht, in law or equity, of the contract of sale existing between Ransom and the defendant company on which the plaintiff is entitled to a decree for specific performance. Conceding that the plaintiff has a right of- action against Ransom,- such right cannot form the .basis for an equitable remedy which he seeks to invoke against the defendant company.
The second part of the document states: “I, Lewis Ransom, will transfer deeds, to Frank Morris.” It is evident that Ransom intended to pay the balance due, obtain title from the defendant company, and at some future date transfer title by deed to Morris. Again this language does not show an intention to assign the contract of sale. Furthermore, whatever the intention of the parties may have been as shown by the document and other evidence, it is evident that the promise made by Ransom was in future and not in praesenti A contract to assign a right in the future is not a valid assign*536ment. A valid assignment contemplates no further action on the part of the assignor to complete the right of the assignee. A contract to assign involves a promise to do some further act in order to perfect the right of the assignee. Restatement of Law of Contracts, Section 166, page 209. A court of equity is without authority to supply by construction a necessary element in the instrument which the parties thereto fail to include. It does not clearly appear that the parties intended to or did effect a valid assignment. Plaintiff is not entitled to specific performance.